 In the Matter of GOLDSTEIN HAT MANUFACTURING COMPANYandUNITED HATTERS, CAP AND MILLINERY WORKERS INTERNATIONALUNION, LOCAL 57Case No. R-3449Mr. L. N. D. Wells, Jr.,andMr. Warren Woods,for the Board.Mr. Emil Corenbleth,of Dallas, Tex., for the Company.Mr. Jim Guthrie,of Dallas, Tex., for the Union.Mr. Lewis M. Gill,of counsel to the Board.DIRECTION OF ELECTIONNovember 11, 1937The National Labor Relations Board, having found upon an ex-amination of the record in the above matter that a question affectingcommerce has arisen concerning the representation of employees ofGoldstein Hat Manufacturing Company, Dallas, Texas, and that theblockers, apprentice blockers, operators, apprentice operators, trim-mers, apprentice trimmers, foreman, forelady, assistant foreladies,cutters, inspectors, preparers, helpers, order filler, and shipping clerksemployed by said Company (as listed in Appendix A, annexedhereto) constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLaborRelationsAct, 49 Stat. 449, and acting pursuant to the powervested in it by Section 9 (c) of said Act, and pursuant to ArticleIII, Section 8, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, herebyDIRECTS that, as part of the investigation ordered toascertainrepresentatives for the purposes of collective bargaining with Gold-steinHat Manufacturing Company, Dallas, Texas, an election bysecret ballot shall be conducted within a period of ten (10) daysfrom,the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Sixteenth Region, actingin this matter as the agent of the National LaborRelations Boardand subject to Article III, Section 9, of said Rules and Regulations,among the blockers, apprentice blockers, operators, apprentice op-erators, trimmers, apprentice trimmers, foreman, forelady, assistantforeladies, cutters, inspectors, preparers, helpers, orderfiller, andshipping clerks employed by said Company (as listed inAppendixA, annexed hereto)to determinewhether or not they desire to be rep-resented by the United Hatters, Cap and Millinery WorkersInterna-tional Union, Local 57, for the purposes of collectivebargaining.125 126NATIONAL LABOR RELATIONS BOARDAPPENDIX ABLOCKERS:TRIMMERS :FOREMAN :Richard MorrisAdelle BallardArvil IngeDe Alva CayceNed SmithJames ClarkEvelyn AllenAlvin HolmanDora BuffingtonFORELADY:Arthur Da MommioHelen WilliamsBillMurrayLouise WrightGrace EmeryRalph SmithEunice JarvisEugene PetersKatherine SloanASSISTANT FORELAA. J. EthettonLila RibbleAsa BenningfieldArmiue SamsSue ShieldsDeugar RussellWillie Mae WatsonAda RagsdaleL W. CadmusBess PendergrassDawson McMichaelIrene BowdenCUTTERS:Crockett McKayTed KennedyDoyle IngeOpal McKayJewell SmallJ D CampRuby RetherfordOllie Bell PaskettGans SmithGei tie McIntoshGenevieve SwainHubert StampsMattie McCallumFloyetteWallerJonas ClarkHelen CarrollWmnie ThedofordMilo BenningfieldFlorence HardinGeorge DayMaray PhillipsINSPECTORS:Sibbie KerbowAPPRENTICE BLOCKERS:Lena BallardOlis Davisliana TibbittsElizabeth DavisHarvey HuseLena LatimerLoette BeetsHarold HillEmily TurnipseedDelmar McKinleyBertha ToungatePREPARERS:C. R. McMillanRosa Lee NicholsMayo RoperClemmie MannLouise HarrellJ. C. Williams, Jr.Rosa Lee JordonLucille RogersIna WilsonGladys WallaceOPERATORS:Muriel YatesLouise WestonHELPERS :Margaret TrussellJane MossAnnie Lou SpencerIva MavisGene HandleyMarie IngeIrene KinnardRobert BristowJettie BrashearEdith HenrieJack BristowSusie BatesAlice CouchOlden PhillipsJewell FreemanAlma BakerEvie PriceAda GravesORDER FILLER:Morris FinkClaraWardSeymour GoldsteinMittie McCownLorraine HandleyAPPRENTICEOPERATORS:Sylvia StrubeAPPRENTICETRIMMERS :Hallie TrusselEthel DotyLois CraneMozelle SpurgeonAllie ScottTempest RiedelEthel GoodwinMargaret PlattEdythe HardenKatherine MeachumSHIPPINGCLERKS :Geo. StarlingGeo. ScallonDIES : DECISIONS AND ORDERS'[SAME TITLE127Decision, December 23, 1937MillineryManufacturingIndustry-Investigation of Representatives:con-troversy concerning representation of employees;refusal by employer torecognize petitioning-union as exclusive bargainingagent-UnitAppropriatefor Collective Bargaining:productionemployees,no controversy as to-Elec-tion Ordered-Dismissal of Petition for Investigation and Certification.DECISIONANDORDERSTATEMENT OF THE CASEOn August 17, 1937, United Hatters, Cap and Millinery WorkersInternational Union, Local 57, herein called the Union, filed with theRegional Director for the Sixteenth Region (Fort Worth, Texas) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Goldstein Hat Manufac-turing Company, Dallas, Texas, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On September 11, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On the same day the Board, acting pursuant to Article III,Section 10, of said Rules and Regulations, ordered this case con-solidated with certain others for purposes of hearing.On September 18, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and uponthe Union.Pursuant to the notice, a hearing was held September 30through October 21, 1937, at Dallas, Texas, before William H. Griffin,the Trial Examiner duly designated by the Board. The Board, theCompany, and the Union were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and to cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.After examining the record in this matter, the Board concluded thata question affecting commerce had arisen concerning the representa- 128NATIONAL LABOR RELATIONS BOARDtion of employees of the Company, and on the basis of such conclu-sion, and acting pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issueda Direction of Election on November 11, 1937, in which it found thatthe blockers, apprentice blockers, operators, apprentice operators,trimmers, apprentice trimmers, foreman, forelady, assistant fore-ladies, cutters, inspectors, preparers, helpers, order filler, and shippingclerks employed by the Company (as listed in Appendix A attached tothe Direction of Election) constitute a unit appropriate for the pur-poses of collective bargaining.For the purpose of expediting theelection and thus to insure to employees of the Company the full bene-fit of their right to collective bargaining as soon as possible, the Boarddirected the election without at the same time issuing a decision em-bodying complete findings of fact and conclusions of law. The Boardalso designated the Regional Director for the Sixteenth Region as itsagent to conduct the election among the employees in the appropriateunit.Pursuant to the Board's Direction of Election, an election bysecret ballot was conducted by the Regional Director on November23, 1937, among the employees of the Company constituting thebargaining unit found appropriate by the Board.Thereafter, theRegional Director issued and duly served upon the parties to theproceeding the Intermediate Report upon the secret ballot.Noexceptions to the Intermediate Report have been filed by any of theparties..As to the balloting and its results, the Regional Director reportedthe following :Total number of eligibles___________________________________ 111Total number of ballots counted_____________________________ 95Total number of votes for United Hatters, Cap and MillineryWorkers International Union, Local 57_____________________ 22Total number of votes against United Hatters, Cap and Mil-lineryWorkers International Union, Local 57_______________ 73Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________0Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a Texas corporation, with its plant and principaloffices in Dallas, Texas. It is engaged in the manufacture and saleof millinery.Raw materials used by the Company include felt, feltbodies, ribbon, trimmings, and piece goods.Between 80 and 90 DECISIONS AND ORDERS129per cent of the raw materials are purchased outside the State ofTexas, principally in New York City.About two-thirds of themillinery made by the Company is sold outside the State of Texas.Gross sales of the Company in 1936 were between $300,000 and$500,000.H. THE UNIONUnited Hatters, Cap and Millinery Workers International Union,Local 57, is a labor organization admitting to its membership allproduction employees of the Company, including foremen and fore-ladies.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to bargain with the Union without proofof the Union's majority.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing counsel for the Company and counsel for the Unioneach agreed that the appropriate unit should consist of an agreedgroup of employees of the Company, including blockers, apprenticeblockers, operators, apprentice operators, trimmers, apprentice trim-mers, foreman, forelady, assistant foreladies, cutters, inspectors, pre-parers, helpers, order filler, and shipping clerks.We see no reason forinvalidating this agreed unit.We find that the blockers, apprentice blockers, operators, apprenticeoperators, trimmers, apprentice trimmers, foreman, forelady, assist-ant foreladies, cutters, inspectors, preparers, helpers, order filler, andshipping clerks employed by the Company (as listed in Appendix A,annexed to the Direction of Election issued by the Board on November11, 1937) constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and will otherwise effectuate the policies of the Act. 130NATIONAL LABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVESThe results of the secretballot showthat no collective bargainingrepresentatives have been selectedby a majorityof the employees ofthe Companyin the appropriate unit.We will accordinglydismissthe petition for investigation and certificationfiled by the Union.Upon the basis of the above findings of'fact and upon the entirerecord in the case, the Board makesthe following :CONCLUSIONS OF LAW1.A question affectingcommerce has arisenconcerning the rep-resentation of employees of Goldstein Hat Manufacturing Company,Dallas, Texas, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The blockers,apprentice blockers,operators, apprentice oper-ators, trimmers,apprentice trimmers, foreman,forelady, assistanttoreladies,cutters, inspectors,preparers,helpers, order filler, andshipping clerks employed by the Company (as listed in Appendix A,annexed to the Direction of Election issued by the Board in this caseon November 11, 1937)constitute a unit appropriate for the purposesof collective bargaining,within the meaning of Section 9(b) of theNational Labor Relations Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives of em-ployees of Goldstein Hat. Manufacturing Company filed by UnitedHatters, Cap and Millinery Workers International Union,Local 57,be, and it-hereby is, dismissed.